Citation Nr: 0107263	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-22 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 10 for a right ankle condition.

2.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1995 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for a 
right ankle condition and headaches, and assigned 10 percent 
and zero percent ratings, respectively, effective from 
December 16, 1998.  

An RO decision in September 1999 increased the rating for the 
veteran's service-connected headaches to 10 percent, 
effective from December 16, 1998.  As the 10 percent 
evaluation is less than the maximum available under the 
rating schedule, the veteran's claim for the assignment of a 
higher rating for headaches remains in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected right ankle condition is 
not productive of more than moderate limitation of motion.

2.  The veteran service-connected headaches are recurrent but 
they are not prostrating in nature.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to the initial assignment of 
a rating in excess of 10 percent for a service-connected 
right ankle condition have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.40, 4.45, 4.59, 
4.71a, and Diagnostic Codes 5024-5271 (2000).
2.  The criteria for entitlement to the initial assignment of 
a rating in excess of 10 percent for service-connected 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
4.20, 4.124a, Diagnostic Codes 8045, 8100, 9304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues of the assignment of higher ratings 
for a right ankle disability and headaches have been 
obtained.  The evidence includes recent examinations to 
evaluate the disabilities at issue, which included thorough 
histories and clinical evaluations and which the Board finds 
are adequate for rating purposes.  The Board does not know of 
any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to a conclusion 
that the current evidence on file is inadequate for proper 
rating purposes.

The veteran is appealing an original assignment of a 
disability evaluation following an award of service 
connection.  Since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period from the date of the initial 
award of service connection is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

A.  Right ankle condition

The veteran contends that his right ankle condition is more 
disabling than represented by the 10 percent evaluation.  

At his May 1999 VA examination, the veteran reported 
suffering numerous sprains to his ankle playing basketball 
for the Navy.  He indicated that he was always treated with 
ice and no cast or physical therapy or medications were 
issued.  The examiner noted that x-rays were apparently taken 
and were negative.  At the time of the examination the 
veteran reported chronic ankle pain particularly in the 
anterior aspect and medial portion of the joint.  The veteran 
noted some crepitation and popping in that area and suffered 
morning stiffness chronically.  He indicated that range of 
motion was painful and flare-ups of pain occurred about four 
to five days out of the month, at which time the veteran 
reported experiencing an additional loss of range of motion 
of 10 degrees of flexion, dorsi and plantar-type.  The 
veteran reported increased instability and fatigue at the 
time of the examination and he could not run or walk long 
distances.  He indicated that he used an Ace wrap 
intermittently and did not use any medications.  The veteran 
also reported that he liked sports and was able to jog up to 
a mile a day.

The examination showed no gross evidence of swelling or 
synovial thickening and there was definite ligamentous 
tenderness anteriorly and medially.  There was tenderness to 
a lesser degree in the lateral aspect.  The veteran had 40 
degrees of dorsiflexion and 30 degrees plantar flexion.  
Inversion/eversion strength was found to be normal and there 
was no plantar fascial pain or heel pain.  The Achilles 
tendon was not painful.  His deep tendon reflexes were 
essentially a +2 and bilaterally symmetric with the exception 
of the absence of the left triceps.  There was no ankle 
clonus and his ankle reflex bilaterally was essentially 
normal.  There was no evidence of asterixis and there was no 
Babinski sign present.  The veteran denied any numbness or 
tingling and had very good motor activity, both above and 
below, bilaterally symmetric.  The diagnosis was chronic and 
recurrent ankle sprains with tendonitis.

The veteran's right ankle tendonitis is rated under 
Diagnostic Code 5024 for tenosynovitis.  Under that code, the 
disability is rated as analogous to degenerative arthritis 
(38 C.F.R. § 4.71a, Code 5003) and, therefore, is rated on 
the basis of limitation of motion of the affected part.  38 
C.F.R. § 4.71a, Diagnostic Codes 5024-5003-5271.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, moderate 
limitation of motion of an ankle warrants a 10 percent 
rating.  Marked limitation of motion is rated 20 percent.

The Board notes that the rating schedule indicates that 
normal ankle dorsiflexion is 20 degrees and normal ankle 
plantar flexion is 45 degrees.  See Plate II, 38 C.F.R. 
§ 4.71.  The May 1999 VA examination showed that range of 
motion for the veteran's right ankle was from 40 degrees of 
dorsiflexion to 30 degrees of plantar flexion.  It is 
apparent that the examiner may have transposed the findings 
for dorsiflexion and plantar flexion, given the normal ranges 
noted above, but, even assuming that he did not, the Board 
finds that the veteran's limitation of motion is not more 
than moderate in degree.  The record does not demonstrate 
ankylosis of the ankle (38 C.F.R. § 4.71a, Code 5270) or 
other functional impairment due to service-connected 
tenosynovitis of the Achilles tendon, which would support a 
rating in excess of 10 percent.

There is some indication of additional limited motion due to 
pain; the May 1999 VA examiner reported that the veteran had 
indicated at that time that his range of motion was painful 
and flare-ups of pain occurred about four to five days out of 
the month, at which time the veteran reported experiencing an 
additional loss of range of motion of 10 degrees of flexion, 
dorsi and plantar-type.  Given the fact that the May 1999 VA 
examination showed that range of motion for the veteran's 
right ankle was 40 degrees of dorsiflexion and 30 degrees 
plantar flexion, such additional limitation of motion would 
still result in a finding that there is no more than moderate 
limitation of motion.  There is no objective evidence of pain 
or any other symptom that results in limitation of motion of 
the veteran's right ankle to more than moderate.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Considering all the evidence, the Board finds that no more 
than a 10 percent rating is warranted.  The medical evidence 
does not show that the veteran's right ankle has marked 
limitation of motion for a higher rating under Code 5271.  
Moreover, at no time since the effective date of service 
connection has the right ankle been more than 10 percent 
disabling.  Fenderson, supra.  The clinical findings do not 
show that the veteran's pain or tenderness are productive of 
increased functional impairment to a degree that would 
support a rating in excess of 10 percent at this time.  There 
is no objective medical evidence of other symptoms (i.e, 
weakness, fatigue, incoordination) that results in additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent.  Entitlement to an increased 
evaluation in this respect is not warranted.  DeLuca, 8 Vet. 
App. at 202; 38 C.F.R. §§ 4.10, 4.40, 4.45.

Under the above circumstances, the Board must find that the 
preponderance of the evidence is against the claim for the 
assignment of an evaluation in excess of 10 percent; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Headaches

The veteran contends that his headaches are more disabling 
than represented by the 10 percent evaluation.  

At his May 1999 VA examination, the veteran reported getting 
headaches when he bent over, when lifting, or triggered by 
fumes such as paint, exhaust fumes, diesel smoke fumes, etc.  
He indicated that his headaches came immediately and would 
seem to be precipitated by these triggers.  The veteran 
indicated that the headaches were associated with nausea, but 
he denied vomiting or an aura prior to his headaches.  He 
reported that his posterior neck would also get sore and 
stiff and that, if he continued to remain in this 
environment, his headaches would become more diffuse, 
involving both sides of the head to a pulsating degree.  He 
reported that sleep relieved the headaches most of the time 
and that three out of five times when he had a headache he 
was all right the next day.  About twice out of the five 
times he indicated that the headaches would be there the next 
morning, and it would take two days for it to finally go 
away.  The veteran reported taking Tylenol that seemed to 
help relieve the headaches.  The veteran indicated that he 
had two headaches a week and the severity of the pain was 
about an 8 to 10 on a 0 to 10 pain scale.  He reported the 
headaches usually lasted 12 to 24 hours.  During this time he 
felt that he was not able to concentrate or perform his job 
ors day to day activities.  He gave a history of being 
nervous, edgy, and very irritable.  The veteran wore contact 
lenses, but denied any visual disturbances or aura prior to 
the headaches.  He reported that he liked sports and was able 
to jog up to a mile a day; however, he also indicated that he 
had headaches when he jogged more than a mile.  The veteran 
also indicated that he has intermittent headaches most all of 
his life.

The examination showed the veteran to be awake, alert, 
responsive, communicative, and he appeared well oriented.  He 
was in no acute distress.  The pupils were equal and reacted 
to light.  Comparative sensory perception was essentially 
within normal limits and the cranial nerves were grossly 
intact.  Testings requested included a CBC, urinalysis, and 
chemistry profile.  Results were reviewed and were 
essentially within normal limits.  The diagnosis was non-
migrainous vascular-vasodilating cephalgia triggered by 
select noxious fumes.

At a fee basis July 1999 neurologic evaluation conducted by 
C. S. P, M. D., the veteran reported that since leaving the 
service he continued to have headaches every other day to as 
infrequent as one time a week which would be a grade 6.  
Since December of 1998 the veteran indicated that he has had 
3 severe (grade 9) headaches, the last of these was one week 
prior to the examination.  He reported that it was probably 
triggered by Asian food and may have contained MSG.  The 
veteran indicated that the headaches were located in the back 
of his head where he had a dull throbbing pain associated 
with nausea and photophobia.  The veteran reported that he 
had not been working recently and with his headaches he often 
laid down and took a nap and sometimes he woke up and his 
headache was gone.  He indicated that he would not be able to 
work during his headaches.  He reported that a minute or two 
prior to the onset of his headaches he would get some 
soreness in his neck occasionally.  The veteran reported that 
during a headache he might have spotty vision, blurred 
vision, blacking out of the peripheral part of his vision and 
at times nearly passing out.  He denied any family history of 
headaches and denied motion sickness.  He indicated that 
while in service he felt that the JP5 exhaust was causing his 
headaches.  He has also noted them to be triggered by paint 
fumes and diesel fumes and diesel exhaust.  He reported that 
alcohol had never triggered a headache and he did not abuse 
caffeine.  He had some posterior nasal drip, but no 
significant sinus symptoms and had not had hypertension or 
diabetes.  He reported a mild case of asthma while in Japan.  
The veteran indicated that has tried Tylenol for his 
headaches.  The veteran reported being treated with three 
different medications while in the service and none of them 
worked.  The veteran could not remember the names of the 
medications.  He indicated that he had an MRI and CT of his 
head in October 1998, which were normal.

The examination showed the veteran awake, alert, and 
oriented; smell was intact bilaterally; visual fields were 
full to confrontation testing, fundi appeared benign 
bilaterally with normal appearing discs; extraocular motions 
were full without significant nystagmus, there was no 
apparent ptosis, pupils were round and equal in size and 
reacted to light and accommodation; pinprick sensation was 
intact over the face.  The remainder of the neurological 
examination, including an evaluation for motor function, was 
normal.  The impression was vascular headaches.

The RO has rated the veteran's headaches as 10 percent under 
38 C.F.R. § 4.124, Code 8045-9304, which is the maximum 
rating allowed in the absence of a diagnosis of multi-infarct 
dementia.  The VA and non-VA medical examinations of record 
have been negative for a diagnosis of multi-infarct dementia.  
Accordingly, assignment of an evaluation in excess of 10 
percent under Code 8045-9304 is not warranted.  The Board 
notes that the nature and etiology of the veteran's headaches 
has been evaluated by competent medical authorities of 
record.  The overwhelming weight of the medical evidence 
shows that his headaches are vascular in origin rather than 
due to migraine syndrome.  

While the medical evidence does not show that the veteran's 
headaches are  migraine in nature, the Board has considered 
whether a rating in excess of 10 percent is warranted by 
rating the veteran's headaches by analogy (38 C.F.R. § 4.20) 
to migraine headaches under 38 C.F.R. § 4.124, Diagnostic 
Code 8100.  Under that code, a 10 percent evaluation 
contemplates characteristic prostrating attacks averaging one 
in two months over the last several months.  The next higher 
evaluation of 30 percent requires characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  The maximum schedular evaluation of 50 
percent requires headaches with very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.
The Board notes that the relevant medical history obtained 
from the veteran relating to the frequency and severity of 
his headaches have been somewhat inconsistent between the VA 
examination in May 1999 and that of the fee basis examination 
in July 1999.  At the VA examination the veteran reported 
that he had two headaches a week and that the severity of the 
pain was about an 8 to 10 on a 0 to 10 pain scale.  He 
reported the headaches usually lasted 12 to 24 hours.  He 
denied any visual disturbances and or aura prior to his 
headaches.  He also indicated that he was able  to jog up to 
a mile a day before getting a headache.  On the other hand, 
at the fee basis examination the veteran reported continued 
headaches every other day to as infrequent as one time a 
week, which he graded as a 6 out of 10.  Since December of 
1998 the veteran indicated that he has had 3 severe (grade 9) 
headaches, and that  during a headache he might have spotty 
vision, blurred vision, blacking out of the peripheral part 
of his vision and, at times, nearly passing out.  He denied 
motion sickness.  Although the veteran reports severe 
headaches, he has not sought medical treatment since his 
separation from service and is taking only Tylenol to relieve 
his headaches.

The Board concludes that the medical evidence does not 
support a finding that the veteran has had prostrating 
headaches of such severity and frequency for the duration of 
months required under Code 8100 as to warrant an evaluation 
in excess of 10 percent for disability due to headaches.  No 
physician has characterized the veteran's headaches as 
prostrating or incapacitating in nature.  The Board finds 
that the evidence is not in equipoise as to this finding, so 
as to warrant a more favorable result based on the provisions 
of reasonable doubt in 38 U.S.C.A. § 5107(b).  As the 
preponderance of the evidence is against a finding that the 
veteran meets or approximates the criteria for the assignment 
of an evaluation in excess of 10 percent for headaches, the 
claim must be denied.

The Board also finds that the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1) (2000).  There has 
been no showing that the veteran's service-connected right 
ankle disability or headaches has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He has not been hospitalized for the 
disorder and there has been no objective evidence submitted 
that the veteran is unemployable due to the disability or 
that he has lost substantial periods of time from work.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated frequent periods of hospitalization or 
marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to the assignment of an evaluation in excess of 
10 percent for a right ankle condition is denied.

Entitlement to the assignment of an evaluation in excess of 
10 percent for headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

